 



Director Compensation Policy
for Non-Employee Directors of King Pharmaceuticals, Inc.
As Approved by the Board of Directors on February 13, 2004
and amended on July 22, 2005, February 22, 2006, August 2, 2006 and May 16, 2007

     
Retainer *
  $38,000 annually
 
   
Board Meeting Fees
  $2,000 per meeting
 
   
Committee Meeting Fees
  $1,200 per meeting
 
   
Lead Independent Director Retainer *
  $25,000 annually
 
   
Audit Chair Retainer *
  $10,000 annually
 
   
Other Chair Retainer *
  $7,500 annually
 
   
Continuing Education Expenses
  Reasonable and customary expenses
(up to 3 days per year)
 
   
Personal use of corporate aircraft 
  10 hours of flight time
per calendar year **
 
   
Annual Grant of Restricted Stock Units
  $120,000 market value,
restricted stock units ***

Compensation to be received by each director pursuant to this policy may be
deferred in accordance with the King Pharmaceuticals, Inc. Non-Employee
Directors’ Deferred Compensation Plan.

*   Fees are to be paid at the end of each quarter for service during that
quarter. Fees for service during part of a quarter will be pro rated.

**   (1) 10 hours are available to each director each calendar year. Unused
hours do not accumulate from one year to the next.

  (2) Each use pursuant to this provision shall require the prior authorization
of the Chairman of the Board.

  (3) Use is limited to flights for which the primary purpose is King’s
business. The aircraft flight shall not be for purely personal purposes.

  (4) Flight time will accrue only while the director is on board.

  (5) Usage will be treated as compensation to the director as may be required
by the Internal Revenue Code.

   (6) Reports of aircraft usage by non-employee directors will be provided not
less than annually to the Compensation and Human Resources Committee.

***   Automatically awarded once annually through the King Pharmaceuticals, Inc.
Incentive Plan.

      By resolution of the Board on February 13, 2004, as amended on
February 22, 2006 and August 2, 2006, restricted stock units related to King’s
common stock, having a value of $120,000 at the time of grant (based upon the
closing price of the common stock as of that date) are automatically granted to
each non-employee director on April 30 of each year, or, if April 30 falls on a
weekend or holiday, on the first business day immediately preceding April 30.  
      Upon becoming a director (other than through re-election), the
non-employee director shall automatically be granted, upon the first day of
service as a director, such number of restricted stock units as have a value
equal to the portion of $120,000 which is equivalent to the fraction of a year
between the first date of service and the first April 30 thereafter.        
Restricted stock units granted pursuant to this provision have a restricted
period which shall end on the date of the first to occur of the following
events, and otherwise according to the terms of the Incentive Plan: (1) one year
following the date of grant; (2) the director, standing for reelection, is not
reelected; (3) the director completes his or her term of office after declining
to stand for reelection; (4) the director completes his or her term of office
after not being nominated to stand for reelection; (5) the director completes
his or her term of office, having been ineligible to stand for reelection under
term limit provisions then in effect.

Notes to Schedule of Compensation for Non-Management Directors:
     The Board of Directors determined, on March 11, 2004, that the only
compensation to be paid for participation in executive sessions of the
non-management directors shall be a fee of $1,200 for attending an executive
session of the non-management directors which is held on a day on which a Board
meeting is not held. Retainers shall not otherwise be paid to the coordinating
director or other participants for these activities.

